Citation Nr: 1713690	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  09-45 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Counsel






INTRODUCTION

The Veteran served on active duty from August 1974 to August 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in July 2008 by a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for degenerative disc disease of the lumbosacral spine with a rating of 10 percent effective February 8, 2008.  The Veteran appealed the assigned rating.

In a decision dated in July 2014, the Board decided the rating claim for the lumbar spine.  The Board then remanded the issue of entitlement to TDIU for appropriate action.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

As stated before, the Veteran's claim for TDIU stems from the initial rating for his service-connected lumbosacral spine disability, which was granted effective February 8, 2008.  The appeal period for this TDIU claim thus stems from February 8, 2008, as the issue is part and parcel of the lumbar spine rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran contends that he is unemployable due to his service-connected lumbosacral spine disability.  He reports that he has not worked due to severe back pain since October 2007 (see January 2009 Social Security disability examination report); and the evidence confirms that he has received Social Security disability benefits based, foremost, on his discogenic/degenerative back disorder since October 2007.  

A grant of TDIU may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

If the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a grant of TDIU may still be granted on an extra-schedular basis in cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  However, the Board cannot grant an award of a TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation Service (Director) for extra-schedular consideration.  See Wages v. McDonald, 27 Vet. App. 233 (2015).

In claims for TDIU, whether under 4.16(a) or 4.16(b), the issue is whether the veteran's service-connected disability(s) alone are of sufficient severity to produce unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992). 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice, 22 Vet. App. at 452.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  

Facts

The Veteran, who has a 12th grade education and has worked, post-service, as a semi-trailer truck driver, cashier, and carpet cleaner (see Veteran's December 2008 Social Security disability application), is service connected as follows:

40 percent	lumbosacral spine degenerative disc disease (10 percent since February 8, 2008; 40 percent since May 15, 2010)
10 percent	left lower extremity radiculopathy associated with lumbosacral spine degenerative disc disease (since September 11, 2015)
10 percent	right lower extremity radiculopathy associated with lumbosacral spine degenerative disc disease (since September 11, 2015)
  0 percent	right forearm laceration scar residuals (since February 1, 2006)
50 percent	Combined Evaluation for Compensation, since September 11, 2015

VA and private medical records dating from January 2008 (including emergency room records), chronicle treatment for severe back pain, including various narcotic pain medications, epidural injections, physical therapy, and other interventions; with little success.  They also show that the Veteran has been unemployed, required the constant use of a cane, and frequent use of a wheelchair due to severe back pain since October 2007.

On VA examination in June 2008, the Veteran complained of severe back pain with any movement.  He reported that he had last worked as a semi-trailer truck driver, and was unable to work due to his back pain.  The examiner remarked that the Veteran was "not ambulatory" and required the use of a cane or wheelchair, and surmised that the Veteran's back disorder severely impacted most of his activities of daily living, including bathing, dressing, and toileting.  The examiner also noted that the Veteran's treatment regime include oral medications and a TENs unit, and that his response to treatment was poor.

In November 2009 the Veteran's fiancée/caretaker stated that, in addition to physical limitations caused by the Veteran's service-connected back disability, the Veteran's pain medications were causing cognitive impairment.

On VA examination in January 2010, the Veteran complained of severe back pain with bending, prolonged walking, or any significant activity, but said he did not have much discomfort while sitting.  He added that it was more comfortable to walk slouched forward as opposed to standing up straight.  The examiner noted that the Veteran's gait was unsteady; that the Veteran was only able to walk 25 feet; and that the Veteran walked with a cane "for balance as a result of feeling weak and unsteady."  The examiner also noted that the Veteran's treatment regime included Oxycontin; a narcotic pain reliever.

On VA examination in January 2013, the examiner, a neuromusculoskeletal medicine physician, averred that the Veteran's "back condition precludes any ability to do any type of work."  See January 2013 VA Thoracolumbar Spine examination report.  The examiner elaborated as follows: "he has significant pain with any attempt at locomotion. He has rigidity of the lumbar spine. He was taken off Oxycontin by his VA doctors because of his developing tolerance to the dose and they did not want to increase the dosage."

In July 2014, the Board remanded the matter for an examination to ascertain the impact of all of the Veteran's service-connected disabilities on his unemployability, with ensuing adjudication to consider whether referral for TDIU on an extra-schedular basis was warranted.  

In September 2015, the Veteran was afforded a VA thoracolumbar spine examination.  According to that examiner (a registered nurse), the Veteran is "unable to load and unload a truck, Cannot climb up into a semi due to back pain. Is able to sit down and work."  The examiner added that the Veteran "should be able to work at a desk for most of the day."

Analysis

Based on the evidence of record, the Board finds that the Veteran's service-connected degenerative lumbosacral disc disability, alone, has been of sufficient severity to produce unemployability since February 8, 2008.  VA and private medical records dating from January 2008 chronicle treatment, including narcotic medications, epidural injections, physical therapy, and other interventions for severe back pain, with little success.  VA examinations in June 2008, January 2010, January 2013, and September 2015 also found the Veteran with severe back pain that severely impacted his basic activities of daily living and prevented his return to his former occupation; and, according to the January 2013 VA examiner (a neuromusculoskeletal medicine physician), the Veteran's "back condition precludes any ability to do any type of work."  

Lay evidence from the Veteran's fiancée/caretaker, who wrote that the Veteran is generally in a fog due to the Veteran's "heavy, high dose of pain medication," is particularly enlightening, and further supports a finding of unemployability due to the Veteran's back disability.  See November 2009 buddy statement from Veteran's fiancée/caretaker, who wrote that the Veteran's pain medication "makes him disoriented, dizzy, unsteady  . . .unclear on many things and very forgetful."  

Additionally, and as stated before, the Veteran has been in receipt of Social Security disability payments since October 2007 due, foremost, to his "discogenic and degenerative disorders of the back."  

All of the above evidence supports a finding that the Veteran's service connection lumbosacral spine degenerative disc disability, alone, prevents substantially gainful employment.

Although, as pointed out by the 2015 examiner, the Veteran is able to sit (as in his wheelchair), given the severe impact of the Veteran's service-connected back disability on such rudimentary activities of daily living as toileting; his back pain on any movement; and his prior education, training, and work history; the Board is not persuaded that the Veteran is able to secure and follow substantially gainful sedentary employment. 

The Board therefore finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  However, the Veteran has not meet the percentages criteria for a schedular grant of TDIU under 38 C.F.R. § 4.16(a) at any time during the appeal period, and the Board is precluded by regulation from assigning an extra-schedular TDIU in the first instance, remand for referral to the Director in accordance with 38 C.F.R. § 4.16(b), is thus warranted.  See Wages, 27 Vet. App. at 233.


Accordingly, the case is REMANDED for the following actions:

1.  Refer the issue of entitlement to TDIU to the Director of VA's Compensation Service for extra-schedular consideration.  The ensuing response must be associated with the claims file. 

3.  Then, re-adjudicate the appeal.  If the benefit remains denied, furnish the Veteran and his representative a supplemental statement of the case and afford a reasonable opportunity for response.  Then, return the case to the Board for appellate review, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b). 

